NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



JOSEPHUS WILLIAMS,                 )
                                   )
           Appellant,              )
                                   )
v.                                 )                    Case No. 2D18-2987
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 13, 2019.

Appeal from the Circuit Court for Sarasota
County; Charles E. Roberts, Judge.

Howard L. Dimmig, II, Public Defender, and
Richard P. Albertine, Jr., Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.



KHOUZAM, Chief Judge.

              This is Josephus Williams' Anders1 appeal of the revocation of his

probation and the resulting sentence of fifteen years in prison for fleeing or attempting to




              1Anders   v. California, 386 U.S. 738 (1967).
elude a law enforcement officer. We affirm in all respects except we remand for the

entry of an amended revocation order.

              The record shows that an affidavit was filed alleging Williams had

committed three violations of condition five of his probation by failing to live without

violating any law. Following an evidentiary hearing, the court found that Williams had

willfully and substantially violated his probation and a revocation order was entered.

However, the revocation order does not specify the conditions that Williams was found

to have violated. Accordingly, we must remand for the entry of an order that delineates

the specific conditions Williams was found to have violated. See Montonez v. State,

724 So. 2d 650, 651 (Fla. 2d DCA 1999).

              Affirmed and remanded with instructions.


NORTHCUTT and BLACK, JJ., Concur.




                                            -2-